FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ANDREW H.K. WONG,                           No. 01-17432
               Plaintiff-Appellant,            D.C. No.
                v.                           CV-96-00965-
REGENTS OF THE UNIVERSITY OF                  LKK(DAD)
CALIFORNIA,                                    ORDER
              Defendant-Appellee.            AMENDING
                                           OPINION AND
                                              DENYING
                                           PETITION FOR
                                          REHEARING AND
                                           PETITION FOR
                                           REHEARING EN
                                             BANC AND
                                              AMENDED
                                              OPINION

      Appeal from the United States District Court
          for the Eastern District of California
   Lawrence K. Karlton, Senior District Judge, Presiding

    Argued and Submission Deferred February 12, 2003
                Submitted April 17, 2003
                San Francisco, California

                  Filed August 18, 2004
                  Amended June 7, 2005

     Before: Robert R. Beezer, Sidney R. Thomas and
            Richard R. Clifton, Circuit Judges.

                 Opinion by Judge Clifton;
                 Dissent by Judge Thomas

                           6427
6430   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA


                        COUNSEL

Dan Siegel (argued), Hunter Pyle, Siegle & Yee, Oakland,
California, for the plaintiff-appellant.

Michael T. Lucey, Michael D. Bruno, Joel K. Liberson
(argued), Gordon & Rees LLP, San Francisco, California, for
the defendant-appellee.


                         ORDER

  The majority opinion filed on August 18, 2004, is amended
as follows:
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6431
  At 379 F.3d at 1108, replace the first sentence of the para-
graph which begins “Regarding the activity of learning . . . ,”
with the following:

       Regarding the activity of learning, Wong’s claim
    to be “disabled” was contradicted by his ability to
    achieve academic success, and to do so without spe-
    cial accommodations.

   At 379 F.3d at 1108-09, replace the paragraph which
begins on page 1108 and extends to the next page with the
following:

       The relevant question for determining whether
    Wong is “disabled” under the Acts was not whether
    he might be able to prove to a trier of fact that his
    learning impairment makes it impossible for him to
    keep up with a rigorous medical school curriculum.
    It was whether his impairment substantially limited
    his ability to learn as a whole, for purposes of daily
    living, as compared to most people. The level of aca-
    demic success Wong achieved during the first two
    years of medical school, without any special accom-
    modation provided to him by the school, made that
    proposition implausible. His record was to the con-
    trary. Because the factual context made implausible
    his contention that he was disabled in the activity of
    “learning” as compared to most people, he was
    required to “come forward with more persuasive evi-
    dence than otherwise would be necessary to show
    that there is a genuine issue for trial.” Blue Ridge
    Insurance Co. v. Stanewich, 142 F.3d 1145, 1149
    (9th Cir. 1998) (citing Matsushita Elec. Indus. Co. v.
    Zenith Radio Corp., 475 U.S. 574, 587 (1986)). He
    did not present sufficient evidence in support of his
    contention to establish a triable issue of fact.6

The next sentence, beginning “As for the activity of reading
. . . ,” starts a new paragraph (correctly shown at Slip op. at
6432   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
11562, but incorrect at 379 F.3d at 1109). That paragraph is
otherwise unchanged.

  At 379 F.3d at 1109, delete the first paragraph of footnote
6 such that the footnote consists only of the remaining para-
graph.

  The dissenting opinion of Judge Thomas is amended, on
379 F.3d at 1110, by deleting the sixth sentence of the first
paragraph, which is the sentence beginning with the words
“At a minimum, . . . .”

  With the opinions as amended, Judges Beezer and Clifton
have voted to deny the petition for rehearing. Judge Thomas
has voted to grant the petition for rehearing.

  Judge Clifton has voted to deny the petition for rehearing
en banc, and Judge Beezer so recommends. Judge Thomas
has voted to grant the petition for rehearing en banc.

  A judge of the court called for a vote on the petition for
rehearing en banc. A vote was taken, and a majority of the
active judges of the court failed to vote for en banc rehearing.
Fed. R. App. P. 35(f).

  The petition for rehearing and petition for rehearing en
banc, filed on September 8, 2004, are DENIED.

  No further petitions for rehearing will be entertained.


                          OPINION

CLIFTON, Circuit Judge:

   Andrew H.K. Wong alleges that the University of Califor-
nia discriminated against him in violation of the Americans
        WONG v. REGENTS OF THE UNIVERSITY         OF   CALIFORNIA    6433
with Disabilities Act (“ADA”) and the Rehabilitation Act1
when it denied his request for learning disability accommoda-
tions and subsequently dismissed him for failure to meet the
academic requirements of the medical school at the Universi-
ty’s Davis campus. The district court granted the University’s
motion for summary judgment, concluding that Wong failed
to present a triable issue of material fact as to whether he was
“disabled” and thus legally entitled to special accommoda-
tions under those Acts.

   Wong’s appeal thus requires us to consider the meaning of
“disabled” under the Acts. More specifically, it presents a
question of whether a person who has achieved considerable
academic success, beyond the attainment of most people or of
the average person, can nonetheless be found to be “substan-
tially limited” in reading and learning, and thus be entitled to
claim the protections afforded under the Acts to a “disabled”
person.

   This appeal also raises an issue regarding the exclusion of
testimony by the district court on the ground that the expert
witnesses in question were not timely identified. The district
court excluded certain experts retained by Wong to respond
to the University’s motion for summary judgment. Those wit-
nesses were identified by Wong after a deadline set by the
district court for identifying expert witnesses. Wong contends
that the tardy identification was justified because he could not
reasonably have anticipated the need for those witnesses,
since he did not know that the University disputed his claim
to be disabled under the Acts. He further contends that the late
identification was harmless, given that the case had a sched-
uled trial date several months after the supplemental, though
tardy, identification.
  1
    Because Title II of the ADA, 42 U.S.C. § 12132, and section 504 of
the Rehabilitation Act, 29 U.S.C. § 794, create the same rights and obliga-
tions, they will be referred to jointly here as “the Acts.” See Wong v.
Regents of the Univ. of California, 192 F.3d 807, 811 n.2 (9th Cir. 1999).
6434   WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA
   We affirm. We conclude that the district court did not
abuse its discretion in declining to permit Wong to add the
additional witnesses. The need for those witnesses could rea-
sonably have been anticipated prior to the supplemental iden-
tification of witnesses. We also conclude that the evidence
before the district court did not establish a genuine issue of
material fact as to whether Wong qualified under the Acts as
disabled. Wong contends that he has an impairment which
“substantially limits [him in] one or more of the major life
activities” and thus fits within the definition of “disabled.”
See 42 U.S.C. § 12102(2)(A). The Supreme Court has con-
cluded, however, that “these terms need to be interpreted
strictly to create a demanding standard for qualifying as dis-
abled.” Toyota Motor Mfg. Kentucky, Inc. v. Williams, 534
U.S. 184, 197 (2002). Interpreting those terms strictly and
applying that demanding standard, Wong has not demon-
strated that he is substantially limited in major life activities.
We therefore affirm the district court’s judgment in favor of
the University.

I.   BACKGROUND

   This court previously considered Wong’s disability dis-
crimination claim in 1999, after the district court entered sum-
mary judgment in favor of the University on different
grounds. We reversed the district court’s order and remanded
for further proceedings, concluding that genuine issues of
material fact remained as to the reasonableness of the accom-
modation in question and as to whether Wong was otherwise
qualified to meet the medical school’s academic standards.
Wong v. Regents of the Univ. of California, 192 F.3d 807, 826
(9th Cir. 1999) (“Wong I”). Subsequently, the district court
entered summary judgment again, on a different ground, con-
cluding that Wong had not shown that he qualified as disabled
under the Acts. The current appeal presents the question of
whether the district court’s second entry of summary judg-
ment was proper.
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6435
   The facts of this case are outlined in detail in Wong I, 192
F.3d at 811-16. We briefly recount pertinent elements here,
along with the history of the case subsequent to our previous
decision.

   As the district court observed, Wong’s academic history
has been filled with contradictions. In kindergarten he was
identified as suffering from a learning impairment, but in
grammar school he was certified as a gifted student. In middle
school he was assigned to a special class for assisted learning.
While attending high school and college, he regularly
requested extra time on assignments and essay examinations.
To keep up with his college classes, he said that he spent all
of his extra time outside of school reading for his classes. The
effort paid off, however, for he graduated from San Francisco
State University, magna cum laude, earning a B.S. in bio-
chemistry with a cumulative grade point average of 3.54 out
of 4.0. Wong went on to earn a master’s degree in cellular/
molecular biology from San Francisco State in 1984.

   After taking the Medical College Admission Test four
times, without special accommodations, he was able to obtain
admission to the medical school at Davis. His admission was
not based upon any special allowance for a disabled condi-
tion.

   Wong started at the medical school in the fall of 1989. The
medical school’s program consists of a four-year curriculum.
Typically, in the first two years, students take academic
courses in basic sciences. In the third year, they complete six
consecutive clinical “clerkships” in core areas of medical
practice, and in the fourth year, they take a series of more spe-
cialized clerkships. Wong completed the first two years of the
medical school program, the academic courses, on a normal
schedule, with a grade average slightly above a “B.” He had
also passed the required national board examination immedi-
ately following the second year of school. Wong did not
request or receive the benefit of any special accommodations
6436    WONG v. REGENTS OF THE UNIVERSITY        OF   CALIFORNIA
during the first two years of medical school or in taking the
national board exam. Through this point, he had not identified
himself to the medical school as being “learning disabled” or
in need of accommodations.

   When the program moved to the clinical clerkships in the
third year, however, Wong’s performance deteriorated sub-
stantially. He received a failing grade in his first clerkship and
withdrew from his second after his midterm evaluation
showed significant problems.2

   Soon thereafter, his academic difficulties were com-
pounded by a serious family problem: Wong’s father was
diagnosed with lung cancer. The school granted Wong’s
request to take time off to be with his father. Wong used part
of that time to do reading in preparation for upcoming clerk-
ships, and after he returned to school, he passed three clerk-
ships. Unfortunately, his problems did not end at that point.
Ultimately Wong was diagnosed by the University’s Disabil-
ity Resource Center (“DRC”) as having a learning impairment
that limited his ability to process and communicate information.3
Based on the recommendation of the DRC, Wong requested
extra time to read and prepare for his clerkships. When able
to take several weeks off before a rotation in order to read in
advance and prepare for it, Wong completed clerkships with
passing grades and generally positive evaluations. There came
a point, however, when Wong’s request for another eight-
week reading period before his next clerkship, in Pediatrics,
was denied. A school official later gave a number of reasons
for denying Wong’s request, including that it was “unreason-
  2
     Wong’s grades were based on oral and written exams as well as on
evaluations of his interactions with patients in the clinical setting.
   3
     DRC doctors concluded that Wong had a disability that affects the way
he processes written and verbal information and expresses himself ver-
bally. While he was not given a more formal diagnosis of his learning
impairment, Dr. Margaret Steward, a psychologist and Medical School
faculty member, met with Wong to determine what accommodations
would help him complete his medical education successfully.
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA    6437
able, unfair, and contrary to the purposes of the curriculum.”
Although Wong passed the written and oral exams for his
Pediatric rotation, his ward performance was deemed unsatis-
factory and he received a failing grade. After the relevant
school committees concluded that Wong was not qualified to
meet the school’s academic standards, he was dismissed from
the medical school in May 1995.

   Wong filed a complaint in district court, alleging that the
University violated his rights under the ADA by failing to
accommodate his learning disability. The district court subse-
quently granted summary judgment for the University on two
grounds: (1) that the accommodation sought by Wong was
unreasonable, and (2) that the appellant was not “otherwise
qualified” to continue his medical studies because he could
not perform the tasks required by a doctor. Wong appealed.
Our court reversed the district court’s judgment and remanded
for further proceedings on the ground that Wong had raised
triable issues of fact. Wong I, 192 F.3d at 826.

  In Wong I we held that in order to establish a prima facie
case of disability discrimination, Wong was required to pro-
duce evidence that:

    (1) he is “disabled” as the Acts define that term; (2)
    he is qualified to remain a student at the School of
    Medicine, meaning that he can meet the essential eli-
    gibility requirements of the school with or without
    reasonable accommodation; (3) he “was dismissed
    solely because of [his] disability;” and (4) the school
    “receives federal financial assistance (for the Reha-
    bilitation Act claim) or is a public entity (for the
    ADA claim).”

Id. at 816 (internal footnote omitted) (applying the factors set
out in Zukle v. Regents of the Univ. of California, 166 F.3d
1041, 1045 (9th Cir. 1999)). We noted that “[f]or summary
judgment purposes, the University concedes that Wong has
6438   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
met the first and last elements of this test.” Id. The dispute
then focused on the second element: whether Wong was “oth-
erwise qualified” to satisfy the academic standards of the
Medical School, with or without reasonable accommodation.

   In this appeal, however, the University no longer concedes
the first element, that Wong was disabled under the Acts. That
is, instead, the primary focus of this appeal. On remand, the
district court granted another motion for summary judgment
brought by the University, this time based on Wong’s inabil-
ity to establish a disability.

   That motion for summary judgment was filed by the Uni-
versity after cut-off dates established by the district court for
identification of expert witnesses and for discovery. After a
status conference held on March 13, 2000, the court issued an
order which set the close of discovery on August 13, 2000.
The order stated that counsel was required to disclose the
names of any experts they proposed to offer at trial “not later
than forty-five (45) days before the close of discovery,” which
was June 29, 2000. The order also set the final pretrial confer-
ence for February 12, 2001, and scheduled trial to start on
May 15, 2001.

   The University’s motion for summary judgment was filed
on September 1, 2000, about three weeks after the discovery
cut-off date, about two months after the deadline for identify-
ing expert witnesses, and about eight and one-half months
before the scheduled trial date. It argued that Wong was not
disabled within the meaning of the ADA. To support this con-
tention, the University relied on its identified expert, Dr. Mark
Lipian, who opined, among other things, that Wong was able
to learn and work with greater facility than the average per-
son.

   Wong’s attorneys concluded that they would need addi-
tional expert testimony to rebut Dr. Lipian’s opinion. One of
Wong’s previously identified experts, Dr. Kay Runyan, gave
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6439
Wong a number of additional tests to support an opinion
which was subsequently expressed in her declaration in oppo-
sition to the University’s motion for summary judgment. She
administered those tests with the help of an expert Wong had
not previously retained or identified, Dr. Bianca Hirsch.
Wong also retained Thomas Yankowski, a vocational coun-
selor, to rebut Dr. Lipian’s contention that Wong was not sub-
stantially limited insofar as his ability to work.

   Wong filed his opposition to the University’s motion for
summary judgment on September 18, 2000, relying in large
part on the work of these previously undisclosed experts. Two
days later, Wong submitted a Supplemental Disclosure of
Expert Witnesses, stating that he did not disclose these
experts prior to his response to the University’s summary
judgment motion because he had not anticipated the Universi-
ty’s challenge to his disabled status.

   The University challenged Wong’s identification of addi-
tional expert witnesses after the expert identification deadline
and the discovery cut-off date. That challenge was presented
to the district court in the context of the University’s motion
for summary judgment, with the University arguing that the
court should not consider testimony by witnesses who had not
been timely identified.

   The district court agreed with the University on both sub-
jects. On the challenge to Wong’s additional expert witnesses,
the court excluded expert opinions and other evidence from
Dr. Hirsch and Mr. Yankowski. The court also limited Dr.
Runyan’s expert testimony to those opinions which were not
based upon the testing conducted by Dr. Hirsch.

   In the same order, filed January 11, 2001, the district court
granted the University’s motion for summary judgment. The
court concluded that there was not a genuine issue of material
fact as to whether Wong was “substantially limited [in] the
6440   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
major life activities of learning, reading and working under 42
U.S.C. § 12102(A).”

   As to the first two activities, the court concluded “that the
record, taken as a whole, could not lead a rational trier of fact
to find that plaintiff is substantially limited in the major life
activities of learning and reading. See Price v. National Bd.
of Medical Examiners, 966 F. Supp. 419 (S.D.W.Va. 1997)
(finding that plaintiffs were not disabled under the ADA
because they were able to learn as well or better than the aver-
age person in the general population).” Wong’s prior aca-
demic success, which won him admission to medical school
and which continued through the first two years of medical
school, was viewed as fatally inconsistent with his claim to be
disabled: “Given his previous academic success the issue
translates to whether he can demonstrate that most people, or
the average person, would not have difficulty with the third
and fourth years of medical school.” Having so defined the
question, the district court concluded that Wong did not make
a sufficient showing that he was “disabled” as to learning and
reading.

   Regarding the major life activity of working, the district
court concluded that Wong “will only be precluded from jobs
that require very specific and detailed deductive reasoning in
an information-intense, rapid-flux, time-pressured or stressful
environment.” That assessment, the district court concluded,
did not establish that he would be foreclosed from a broad
range of jobs. “Given his academic achievements, however,
and his intellectual skills, Mr. Wong has an enormous range
of professional positions and occupations in which it is appar-
ent that he could engage in successfully.” Thus, the court held
that Wong had failed to demonstrate that he was substantially
limited as to working.

   Wong contends that the district court erred in (1) excluding
the key expert witnesses that he argues could have established
his disabled status, and (2) holding that he did not raise a gen-
        WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA    6441
uine issue of material fact as to his disabled status under the
Acts. We examine each contention in turn.

II.   DISCUSSION

A.    Exclusion of Supplemental Expert Testimony

   Rulings regarding evidence made in the context of sum-
mary judgment are reviewed for an abuse of discretion.
Domingo v. T.K., 289 F.3d 600, 605 (9th Cir. 2002) (noting
limited appellate review “even when the rulings determine the
outcome of a motion for summary judgment”). The imposi-
tion of discovery sanctions are reviewed for an abuse of dis-
cretion. Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259
F.3d 1101, 1105 (9th Cir. 2001).

   [1] The abuse of discretion standard is deferential, and
properly so, since the district court needs the authority to
manage the cases before it efficiently and effectively. In these
days of heavy caseloads, trial courts in both the federal and
state systems routinely set schedules and establish deadlines
to foster the efficient treatment and resolution of cases. Those
efforts will be successful only if the deadlines are taken seri-
ously by the parties, and the best way to encourage that is to
enforce the deadlines. Parties must understand that they will
pay a price for failure to comply strictly with scheduling and
other orders, and that failure to do so may properly support
severe sanctions and exclusions of evidence. The Federal
Rules of Civil Procedure explicitly authorize the establish-
ment of schedules and deadlines, in Rule 16(b), and the
enforcement of those schedules by the imposition of sanc-
tions, in Rule 16(f). As we observed in Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604, 611 (9th Cir. 1992):

      As the torrent of civil and criminal cases unleashed
      in recent years has threatened to inundate the federal
      courts, deliverance has been sought in the use of cal-
6442   WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA
    endar management techniques. Rule 16 is an impor-
    tant component of those techniques.

The March 15, 2000 pretrial order at issue here was clear in
advising the parties, among other things, that an expert wit-
ness not identified by the deadline would not be permitted to
testify, and that an expert would not be permitted to testify as
to “any information gathered or evaluated, or opinion formed,
after deposition taken subsequent to designation.”

   Deadlines must not be enforced mindlessly, of course.
Sometimes there may be good reason to permit an identifica-
tion of additional witnesses after the established deadline. The
pretrial order at issue here took that into account and itself
established the standard for seeking relief from the order. It
stated that no expert witness not timely disclosed would be
permitted to testify “unless the party offering the witness
demonstrates: (a) that the necessity of the witness could not
have been reasonably anticipated at the time the lists were
exchanged; (b) the court and opposing counsel were promptly
notified upon discovery of the witness; and (c) that the wit-
ness was promptly proffered for deposition.”

   Wong’s additional expert witnesses were promptly identi-
fied and offered to the University not long after the filing of
the University’s motion for summary judgment, so factors (b)
and (c) were likely satisfied. The district court concluded,
however, that Wong failed to satisfy factor (a). That conclu-
sion does not represent an abuse of discretion.

   Wong argues that he could not reasonably have anticipated
the need for the additional witnesses as of the date set by the
pretrial order as the deadline for both parties to identify expert
witnesses, because he did not know that the University was
disputing that he was “disabled” under the Acts. He notes that
it was the University itself which diagnosed his learning dis-
ability in the first place, and, further, that the University did
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6443
not dispute that element of his case at the time of its first
motion for summary judgment.

   The diagnosis that Wong had a learning disability did not
constitute a legal opinion or a concession that Wong was “dis-
abled” under the meaning of the Acts, however. It is plain that
having an impairment does not necessarily mean that a person
is “disabled” for purposes of the Acts. Toyota, 534 U.S. at
195.

   Nor does a decision by a defendant not to contest one ele-
ment of a plaintiff’s claim when bringing a motion for sum-
mary judgment mean or even imply that the given element
will be conceded at the time of trial. There is nothing unusual
about a defendant concentrating on limited aspects of a case
in a motion for summary judgment, without waiving its right
to contest other elements later, if the motion does not end the
case. As we explicitly noted in Wong I, one of the elements
Wong had to prove was that he was “ ‘disabled’ as the Acts
define that term.” 192 F.3d at 816. At that time, the issue of
whether Wong was disabled under the Acts was not in dis-
pute, because the University had conceded that element “for
summary judgment purposes.” Id. But nothing required the
University to concede that element for trial. A decision not to
contest one essential element when moving for summary
judgment based on a different essential element does not con-
stitute a permanent waiver by the movant on the issue in ques-
tion.

   [2] After Wong I, the University put Wong on some mea-
sure of notice that his disabled status would be challenged. In
its status conference statement, filed with the district court on
March 6, 2000, the University stated that “[r]ecent United
States Supreme Court cases have more clearly defined what
constitutes a disability . . . such that defendant now believes
that an examination of the plaintiff is necessary and appropri-
ate in order to address the issue of whether plaintiff’s condi-
tion can be held to be a disability under the relevant statutes.”
6444   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
The same filing announced that the University anticipated
bringing a further motion for summary judgment. It does not
appear that the University subsequently followed up with a
specific request for an examination of plaintiff, but Wong
points to no other statement or action by the University subse-
quent to that time which justified his professed belief that the
University would not contest his condition as “disabled”
under the Acts. Wong may have hoped that he would not be
challenged on that element, but that is not nearly enough to
support the proposition that he could not have reasonably
anticipated the need to prove that element at trial. Wong I
clearly set out four elements Wong would have to prove, and
this was one of them. It was not unfair for the district court
to expect him to prepare to do so, and to identify the wit-
nesses he needed for that purpose, on a timely basis.

   Moreover, as the district court observed in its order exclud-
ing Wong’s late-identified witnesses, “if plaintiff was in
doubt he could have resolved the issue with contention inter-
rogatories; he did not do so.” Wong has not offered a response
on appeal, let alone provided an explanation for that failure.
Similarly, the subject could have been covered by discovery
into the opinions held by Dr. Lipian, the expert witness relied
upon by the University in its motion for summary judgment.
The Defendant’s Disclosure of Expert Witnesses timely iden-
tified Dr. Lipian and described his anticipated testimony as
including “the nature and extent of any learning disabilities
the plaintiff had or has.” Wong could have taken his deposi-
tion or propounded interrogatories to ascertain his opinions,
including the opinions subsequently relied upon by the Uni-
versity in its summary judgment motion. Wong has not con-
tended that Dr. Lipian did not properly respond to any such
inquiries. If Wong was caught by surprise, it was not the Uni-
versity’s fault. Under those circumstances, we cannot say that
the district court abused its discretion in concluding that
Wong did not satisfy the requirement for adding expert wit-
nesses after the disclosure deadline: that it was not the case
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA    6445
that “the necessity of the witness could not have been reason-
ably anticipated at the time the lists were exchanged.”

  [3] Wong also argues that the district court’s denial of his
request to supplement his list of expert witnesses violated
Fed. R. Civ. P. 37(c)(1). That rule states in relevant part:

    A party that without substantial justification fails to
    disclose information required by Rule 26(a) or
    26(e)(1), or to amend a prior response to discovery
    as required by Rule 26(e)(2), is not, unless such fail-
    ure is harmless, permitted to use as evidence at a
    trial, at a hearing, or on a motion any witness or
    information not so disclosed.

The rule excludes evidence from an untimely disclosed wit-
ness unless “the parties’ failure to disclose the required infor-
mation is substantially justified or harmless.” Yeti by Molly,
259 F.3d at 1106.

   [4] Wong argues, in effect, that he satisfied this test under
Rule 37 for permitting testimony from a late-disclosed wit-
ness, because the late disclosure was either substantially justi-
fied, harmless, or both. We disagree.

   Wong’s failure to identify necessary witnesses on a more
timely basis was, in the eyes of the district court, and in the
words of Rule 37, “without substantial justification,” for the
reasons discussed above. Nor, it may be inferred, did the dis-
trict court believe that the tardy identification was harmless,
even though the ultimate trial date was still some months
away. The same status conference order which set the dead-
line for expert identification and the completion of discovery
also set a deadline for resolving pretrial motions, such as the
University’s motion for summary judgment. In this instance,
it appears that the University filed its motion about as late as
it could while still complying with the schedule set by the
court. If Wong had been permitted to disregard the deadline
6446     WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
for identifying expert witnesses, the rest of the schedule laid
out by the court months in advance, and understood by the
parties, would have to have been altered as well. Disruption
to the schedule of the court and other parties in that manner
is not harmless. Courts set such schedules to permit the court
and the parties to deal with cases in a thorough and orderly
manner, and they must be allowed to enforce them, unless
there are good reasons not to. The district court did not abuse
its discretion here in refusing to permit Wong to supplement
his disclosure with the additional expert witnesses and in bar-
ring testimony by and relying upon those witnesses.

B.     “Disability” under the Acts

   [5] The ADA prohibits discrimination by public entities
against qualified individuals with a disability. 42 U.S.C.
§§ 12131-12132. The Rehabilitation Act similarly provides
that “no otherwise qualified individual with a disability . . .
shall, solely by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be sub-
jected to discrimination under any program or activity receiv-
ing federal financial assistance.” 29 U.S.C. § 794(a). The
University is a public entity subject to these provisions.

   The key substantive issue in this case — the issue on which
the district court granted summary judgment to the University
— is whether Wong fell within the definition of “disabled”
under the Acts. If the district court was correct in concluding
that Wong was not “disabled,” then he did not qualify for the
protections provided by the Acts, and summary judgment was
properly granted against his legal claim. Wong’s argument on
appeal is that he demonstrated a genuine issue of material fact
as to whether he was disabled under the Acts, even with his
evidence limited by the district court’s exclusion of untimely
experts and opinions, discussed above. We review the district
court’s summary judgment de novo, and we view the facts in
a light most favorable to Wong. Fraser v. Goodale, 342 F.3d
        WONG v. REGENTS OF THE UNIVERSITY       OF   CALIFORNIA   6447
1032, 1037 (9th Cir. 2003), cert. denied, 124 S. Ct. 1663
(2004).

   [6] The plaintiff bears the burden of proving that he or she
is disabled within the meaning of the Acts. Thornton v.
McClatchy Newspapers, Inc., 261 F.3d 789, 794 (9th Cir.
2001), later supplemented at 292 F.3d 1045 (9th Cir. 2002);
Wong I, 192 F.3d at 816. The ADA defines a disability as:

      (A) a physical or mental impairment that substan-
      tially limits one or more of the major life activities
      of such individual;

      (B)   a record of such an impairment; or

      (C)   being regarded as having such an impairment.

42 U.S.C. § 12102(2).

   The focus of our attention here is on subsection (A), which
was the basis for the summary judgment entered by the dis-
trict court and the subject of Wong’s argument on appeal.4
The consideration of whether a given condition constitutes a
disability under subsection (A) involves three inquiries: (1)
whether Wong’s condition is a physical or mental impair-
ment, (2) whether the life activity as to which Wong alleges
he is limited is a major life activity, and (3) whether the
impairment substantially limits the identified major life activ-
ity. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998); Fraser,
342 F.3d at 1038.

   For current purposes, there is no dispute as to the first ques-
tion, whether Wong suffers from an impairment. The Univer-
sity’s Disability Resource Center diagnosed Wong to have a
learning disability or impairment that limited his ability to
  4
   Wong does not argue on appeal that he separately qualifies under sub-
sections (B) or (C).
6448     WONG v. REGENTS OF THE UNIVERSITY           OF   CALIFORNIA
process and communicate information. At a minimum that is
sufficient to create a genuine issue of material fact as to
whether he suffers from an impairment. The district court did
not base its summary judgment on a conclusion to the con-
trary, and the University does not argue that point on appeal.

   Nor is there a serious controversy as to whether the limita-
tions alleged by Wong involved major life activities. Wong
contends that he was substantially limited in learning, reading,
and working. Under the circumstances, we may assume that
each of those activities qualifies as a “major life activity” for
determining whether a person is disabled under the Acts.5

   [7] The real dispute here is over the third inquiry: whether
Wong offered sufficient evidence that his impairment sub-
stantially limited him in a major life activity. The district
court concluded that he had not. We agree.
  5
    We have previously described “major life activities” as including “car-
ing for oneself, performing manual tasks, walking, seeing, hearing, speak-
ing, breathing, learning, and working.” Fraser v. Goodale, 342 F.3d 1032,
1038 (9th Cir. 2003); Thornton v. McClatchy Newspapers, Inc., 261 F.3d
789, 794 (9th Cir. 2001) (“working”); Vinson v. Thomas, 288 F.3d 1145,
1153 (9th Cir. 2002), cert. denied, 537 U.S. 1104 (2003) (“learning”). We
have not previously discussed the activity of “reading,” but other courts
have treated it as a major life activity. See, e.g., Bartlett v. New York State
Bd. of Law Examiners, 226 F.3d 69, 80 (2d Cir. 2000); Gonzales v.
National Bd. of Medical Examiners, 225 F.3d 620, 626 (6th Cir. 2000).
The Supreme Court in both Toyota, 534 U.S. at 200, and in Sutton v.
United Airlines, Inc., 527 U.S. 471, 492 (1999), expressed some doubt as
to the inclusion of “working” but found it unnecessary to decide the issue
in those cases. Similarly, in this case it is not necessary for us to consider
whether reading is a major life activity, or whether there is room to dispute
the characterization of working or learning as major life activities under
our caselaw. The district court did not base its summary judgment on a
conclusion that any of these activities was not a major life activity for the
purpose of defining “disability” under the Acts. Though it noted the poten-
tial for challenging the categories of reading and working, the University
has not actually argued that these activities do not qualify as major life
activities. Our resolution of this case on other grounds makes it unneces-
sary for us to devote further attention to that question.
       WONG v. REGENTS OF THE UNIVERSITY     OF   CALIFORNIA   6449
   [8] As noted at the outset of this opinion, we are pointed
to that conclusion by the Supreme Court’s unanimous deci-
sion in Toyota Motor Manufacturing Kentucky, Inc. v. Wil-
liams, 534 U.S. 184 (2002). The Court stated that to “qualify
as disabled, a claimant must . . . show that the limitation on
the major life activity is ‘substantial.’ ” Id. at 195 (brackets
omitted). It observed that the word “ ‘[s]ubstantially’ in the
phrase ‘substantially limits’ suggests ‘considerable’ or ‘to a
large degree.’ . . . The word ‘substantial’ thus clearly pre-
cludes impairments that interfere in only a minor way . . .
from qualifying as disabilities.” Id. at 197. Similarly, it held
that the word “ ‘[m]ajor’ in the phrase ‘major life activities’
means important . . . . ‘Major life activities’ thus refers to
those activities that are of central importance to daily life.” Id.
And, it emphasized that “these terms need to be interpreted
strictly to create a demanding standard for qualifying as dis-
abled.” Id. (Emphasis added.)

   The facts of the Toyota case illustrate the Court’s interpre-
tation of the Acts. The plaintiff in that case suffered from car-
pal tunnel syndrome and tendinitis, which limited her ability
to lift weight and to engage in repetitive arm movements. She
sued her former employer for violation of the ADA, alleging
that it failed to reasonably accommodate her disability. The
district court granted summary judgment to the employer,
finding that plaintiff was not disabled. The Sixth Circuit
reversed and reinstated her claim, holding that she was dis-
abled in the ability to perform manual tasks, because her ail-
ments prevented her from doing tasks associated with certain
types of jobs, including her previous position on an automo-
bile manufacturing assembly line.

  The Supreme Court overturned the decision of the Sixth
Circuit, however, holding that the court of appeals had erred
by focusing on the manual tasks associated with plaintiff’s
job. Id. at 200. The Court elaborated: “When addressing the
major life activity of performing manual tasks, the central
inquiry must be whether the claimant is unable to perform the
6450   WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA
variety of tasks central to most people’s daily lives, not
whether the claimant is unable to perform the tasks associated
with her specific job.” Id. at 200-01. It went on to note that
“the manual tasks unique to any particular job are not neces-
sarily important parts of most people’s lives.” Id. at 201. The
manual tasks of central importance to most people’s daily
lives were described as things like doing household chores,
bathing, and brushing teeth, and those activities, according to
the Court, should have been considered in determining
whether the claimant was “disabled” under the Acts, by rea-
son of being substantially limited in her ability to perform
manual tasks. Id. at 201-02.

   Our court interpreted and applied Toyota in the context of
a different major life activity in EEOC v. United Parcel Ser-
vice, Inc., 306 F.3d 794 (9th Cir. 2002). In that case, employ-
ees of UPS with monocular vision who wanted to drive
package vans but were not permitted to do so under the com-
pany’s vision protocols brought a discrimination action under
the ADA. At issue was the major life activity of “seeing,” and
specifically the question of whether the plaintiffs’ impairment
constituted a substantial limitation on seeing such that they
were “disabled” under the ADA. We concluded that:

    [F]or a monocular individual to show that his impair-
    ment is a disability, the impairment must prevent or
    severely restrict use of his eyesight compared with
    how unimpaired individuals normally use their eye-
    sight in daily life . . . . [S]ome visual impairment
    does not necessarily mean that the individual is sub-
    stantially limited in seeing overall; put differently, it
    does not follow that seeing as a whole is substan-
    tially limited just because the individual has a defi-
    ciency in some aspect of vision. The critical inquiry
    is whether seeing as a whole is substantially limited
    for purposes of daily living.

Id. at 802-03. (Emphasis added).
       WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6451
   The question for us, therefore, is whether Wong presented
sufficient evidence to demonstrate that he was substantially
limited in the specified major life activities for purposes of
daily living, or as compared to what is important in the daily
life of most people. He did not carry that burden.

   [9] Regarding the activity of learning, Wong’s claim to be
“disabled” was contradicted by his ability to achieve aca-
demic success, and to do so without special accommodations.
Most notably, Wong completed the first two years of the med-
ical school program, the academic courses, on a normal
schedule, with a grade point average slightly above a “B,” and
he passed the required national board examination at that
point, both without the benefit of any special accommoda-
tions. That is not to say that a successful student by definition
cannot qualify as “disabled” under the Acts. A blind student
is properly considered to be disabled, because of the limita-
tion on the major life activity of seeing, even if she graduates
at the top of her class. Nor do we say that a successful student
cannot prove “disability” based on a learning impairment. A
learning-impaired student may properly be considered to be
disabled if he could not have achieved success without special
accommodations. But a student cannot successfully claim to
be disabled based on being substantially limited in his ability
to “learn” if he has not, in fact, been substantially limited, as
that term is used in the Acts.

   [10] The relevant question for determining whether Wong
is “disabled” under the Acts was not whether he might be able
to prove to a trier of fact that his learning impairment makes
it impossible for him to keep up with a rigorous medical
school curriculum. It was whether his impairment substan-
tially limited his ability to learn as a whole, for purposes of
daily living, as compared to most people. The level of aca-
demic success Wong achieved during the first two years of
medical school, without any special accommodation provided
to him by the school, made that proposition implausible. His
record was to the contrary. Because the factual context made
6452    WONG v. REGENTS OF THE UNIVERSITY          OF   CALIFORNIA
implausible his contention that he was disabled in the activity
of “learning” as compared to most people, he was required to
“come forward with more persuasive evidence than otherwise
would be necessary to show that there is a genuine issue for
trial.” Blue Ridge Insurance Co. v. Stanewich, 142 F.3d 1145,
1149 (9th Cir. 1998) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986)). He did not
present sufficient evidence in support of his contention to
establish a triable issue of fact.6

   As for the activity of reading, Wong’s contention was not
that he could not read, but that, as a result of his learning dis-
ability, he read very slowly and often had to re-read material
several times. He cited evidence, for instance, that his reading
comprehension scores, when allowed to read without time
limits, were at the 99.5 percentile, but under time constraints
he read at the eighth grade level.7 In essence, it was argued
  6
     The term “learning disability” is commonly used, and it is used by the
dissent. In the current context that term can be misleading, however, for
it is clear that a person who has a “learning disability” is not necessarily
“disabled” under the Acts. The Acts use the term in a narrower fashion,
to cover only those persons who have an impairment that substantially
limits one of the major life activities. As a unanimous Supreme Court
made explicit in Toyota, 534 U.S. at 195, having an impairment does not
necessarily mean that a person is “disabled” for purposes of the Acts. The
Acts establish a “demanding standard.” Id. at 197. To be “disabled” under
the Acts, a person has to be substantially limited in a major life activity,
and that is measured by “most people’s daily lives,” not unique needs of
a particular position. Id. at 200-01. Although he may have a learning dis-
ability, Wong is not substantially limited in the life activity of “learning”
as compared to most people. The law compels accommodations for some-
one who is “disabled” as that term is used in the Acts, but not for everyone
who may have a condition described as a “learning disability.”
   7
     At least some of the evidence cited by Wong in his briefs was part of
the expert evidence excluded by the district court due to untimely identifi-
cation, as discussed above. Because we have affirmed that exclusion, that
evidence should properly not be considered in support of Wong’s chal-
lenge to the summary judgment entered by the district court. Unfortu-
nately, it is not entirely clear, notably with regard to the evidence
        WONG v. REGENTS OF THE UNIVERSITY          OF   CALIFORNIA     6453
that Wong read slowly, especially when compared to his own
reading comprehension ability without time limits, or to oth-
ers in his academic peer group. He did not, however, present
evidence to the district court or argue to us that he was sub-
stantially limited in his ability to read for purposes of daily
living, or as compared to what is important in the daily life
of most people. That is the appropriate standard. In Toyota,
the Court said that the ability to perform manual tasks should
be evaluated not by what claimant’s job might require, but by
claimant’s ability to perform household chores, bathe, and
brush teeth. 534 U.S. at 201-02. In EEOC v. United Parcel
Service, we referred to the ability to use eyesight in such daily
life activities as driving, reading, using tools, and playing
sports. 306 F.3d at 803. In this case, Wong has not established
that he was unable to read newspapers, government forms,
street signs, or the like. Although his academic achievement
is not directly inconsistent with the contention that he is sub-
stantially limited in reading, as it was with the claim based on
“learning,” the relationship between reading and academic
success is sufficiently close to make that argument a difficult
one to maintain. We agree with the district court that he did
not present sufficient evidence to establish a triable issue of
fact on that issue.

  Wong’s argument that he was substantially limited in the
major life activity of working depended upon the testimony of
Mr. Yankowski, one of the experts excluded by the district

attributed to Dr. Runyan, what evidence cited in those briefs should be
considered at this point. Some of Dr. Runyan’s opinions were excluded by
the district court because they were based on the testing done by Dr. Hir-
sch after the expert witness identification and discovery cut-off dates. In
particular, the specific opinions described here appear to have been based
on those tests. We cite these particular opinions for ease of reference, for
they seem to express in the clearest terms the basis for Wong’s claim to
be disabled in the life activity of reading. In doing so, we do not hold that
this evidence should have been accepted or recognized by the district
court.
6454   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
court due to untimely identification. Because we have con-
cluded that the exclusion was not an abuse of discretion, this
argument necessarily fails, as well.

III.   CONCLUSION

   [11] We therefore affirm the judgment of the district court.
We admire Wong’s determination and his efforts to overcome
his impairment, and we can understand his disappointment at
not being able to achieve this ambition. As the Supreme Court
held in Toyota, however, “[m]erely having an impairment
does not make one disabled for purposes of the ADA.” 534
U.S. at 195. By the demanding standards of the Acts, Wong
is not substantially limited in a major life activity, so he does
not qualify for the special protections the Acts provide for
someone who is “disabled.”

  AFFIRMED.



THOMAS, Circuit Judge, dissenting:

   One of the central purposes of Title II of the Americans
with Disabilities Act is to provide equal opportunity for those
individuals who are qualified to receive government services
but cannot complete the program requirements without a rea-
sonable accommodation of their disability. Unfortunately, the
majority opinion turns this idea on its head by holding that,
as a matter of law, academic success definitively disproves
the existence of a learning disability. This interpretation
places individuals with disabilities in a classic Catch-22 situa-
tion. In order to receive an accommodation, the disabled per-
son must show that he or she can satisfy the program’s
minimum eligibility requirements. However, under the major-
ity theory, if the student meets those prerequisites, then the
student cannot receive an accommodation because establish-
ing qualification proves the student isn’t disabled. Not only
       WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA   6455
does this interpretation evert the ADA’s underlying theory,
but it is antithetical to ADA’s requirement of individualized
assessment of disability.

  Therefore, I must respectfully dissent.

                               I

   The elements of an action under the Rehabilitation Act and
Title II of the ADA are well established. As we held in the
first iteration of this case:

    To establish a prima facie case of discrimination
    based upon his disability in violation of the Acts,
    Wong must produce evidence that: (1) he is “dis-
    abled” as the Acts define that term; (2) he is quali-
    fied to remain a student at the School of Medicine,
    meaning that he can meet the essential eligibility
    requirements of the school with or without reason-
    able accommodation; (3) he “was dismissed solely
    because of [his] disability;” and (4) the school “re-
    ceives federal financial assistance (for the Rehabili-
    tation Act claim) or is a public entity (for the ADA
    claim).” Zukle v. Regents of the Univ. of California,
    166 F.3d 1041, 1045 (9th Cir. 1999).

Wong v. Regents of University of California, 192 F.3d 807,
816 (9th Cir. 1999).

   In the first phase of this case, the University conceded
arguendo that Wong was disabled. Instead, the University
focused on the second element and successfully argued to the
district court that he could not meet the essential requirements
of medical school even with an accommodation. However, we
held that Wong had tendered sufficient evidence of his ability
to meet the requirements if given an accommodation to sur-
vive summary judgment. Quite naturally, on remand Wong
attempted to shore up his proof that he could satisfy perfor-
6456   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
mance requirements if given a reasonable accommodation.
The University filed a new motion for summary judgment,
claiming that Wong was not disabled because he had shown
academic success. The district court denied the motion, hold-
ing that there were genuine issues of material fact about that
issue. However, some eight months later, the district court
reversed course and granted summary judgment after oral
argument on an in limine motion. The district court’s essential
reasoning was that Wong’s record of academic success estab-
lished that he did not have a qualifying disability. In short,
Wong had proven himself out of a case in his attempts to
show that he could succeed if given a chance. As the approv-
ing majority opinion puts it:

    Regarding the activity of learning, Wong’s claim to
    be “disabled” is fatally contradicted by his ability to
    achieve academic success, without special accom-
    modations. Most notably, Wong completed the first
    two years of the medical school program, the aca-
    demic courses on a normal schedule, with a grade
    point average slightly above a “B,” and he passed the
    required national board examination at that point,
    both without the benefit of any special accommoda-
    tions. That is not to say that a successful student by
    definition cannot qualify as “disabled” under the
    Acts . . . . Nor do we say that a successful student
    cannot prove “disability” based on a learning impair-
    ment. A learning-impaired student may properly be
    considered to be disabled if he could not have
    achieved success without special accommodations
    ....

    ....

    . . . The level of success Wong has achieved without
    special accommodation precludes the possibility that
    he is disabled under the Acts based on a learning
    impairment.
       WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA   6457
   If we were reviewing a jury verdict adverse to Wong, those
sentiments might well be appropriate observations as a ratio-
nale for sustaining the jury verdict. However, this case comes
to us on summary judgment where we do not weigh the pre-
ponderance of the evidence, but decide simply whether genu-
ine issues of fact exist. In the summary judgment context —
and particularly given the history of the case — a history of
academic success alone cannot not justify the conclusion, as
a matter of law, that a plaintiff is not disabled. To do so places
the ADA plaintiff in an untenable situation where “[s]uccess
negates the existence of the disability, whereas failure justi-
fies dismissal for incompetency.” Andrew Weiss, Jumping to
Conclusions in “Jumping the Queue,” 51 Stan. L. Rev. 183,
205 (1998).

   That is not the theory or the purpose of the ADA. The idea
of the ADA is to afford equal opportunity to qualified individ-
uals with disabilities; it is not to deny opportunity to the dis-
abled solely because meeting the prerequisites of qualification
demonstrates their abilities.

                                II

   To analyze the issue before us properly, we need to return
to the fundamental question of what constitutes a disability
under the ADA, and how that determination is made in a par-
ticular case. The ADA defines a disability as “a physical or
mental impairment that substantially limits one or more of the
major life activities of [an] individual.” 42 U.S.C.
§ 12102(2)(A).

   The first step is to determine whether the plaintiff has an
ADA recognized “impairment.” There is no doubt that learn-
ing disabilities fall within the ADA definition of impairment.
Indeed, mental and physical impairments are defined to
include “specific learning disabilities.” 28 C.F.R. § 35.104.
Federal law has long recognized learning disabilities as
impairments. The Individuals with Disabilities Education Act,
6458    WONG v. REGENTS OF THE UNIVERSITY           OF   CALIFORNIA
20 U.S.C. §§ 1400-1409, specifically recognized those stu-
dents with learning disabilities as qualifying for coverage.1 20
U.S.C. § 1401 (3). The Secretary of Education is empowered
to make grants to colleges and universities to provide “profes-
sional development and technical assistance in order for stu-
dents with learning disabilities to receive a quality
postsecondary education.” 20 U.S.C.A. § 1140a.

   Although learning disabilities are unquestionably consid-
ered to be qualifying impairments, not all impairments are
considered to be disabilities under the ADA. In order to be
entitled to any kind of accommodation under the ADA, an
individual must demonstrate that the qualifying impairment
“substantially limits” a “major life activity.” 42 U.S.C.
§ 12102(2)(A). It is uncontested that “learning” is considered
a major life activity under the ADA. See 28 C.F.R. § 35.104
(2003) (defining “major life activity” to include learning). In
the ADA context, “substantially limits” means “[s]ignificantly
restricted as to the condition, manner or duration under which
an individual can perform a particular major life activity as
compared to the condition, manner or duration under which
the average person in the general population can perform that
same major life activity.” 29 C.F.R. § 1630.2(j)(1)(ii) (2003).

   Thus, in our case, we start from the agreed premise that
learning disabilities constitute qualifying ADA impairments,
and that learning is a major life activity. The remaining dis-
ability issue is whether Wong’s learning disability substan-
  1
    The IDEA defines a learning disability as “a disorder in one or more
of the basic psychological processes involved in understanding or in using
language, spoken or written, which disorder may manifest itself in imper-
fect ability to listen, think, speak, read, write, spell, or do mathematical
calculations. Such term includes such conditions as perceptual disabilities,
brain injury, minimal brain dysfunction, dyslexia, and developmental
aphasia. Such term does not include a learning problem that is primarily
the result of visual, hearing or motor disabilities, of mental retardation, of
emotional disturbance, or of environmental, cultural, or economic disad-
vantage.” 20 U.S.C. § 1401 (26).
        WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA   6459
tially limits his ability to learn. Accordingly, to survive
summary judgment on the question of disability, Wong was
required to tender sufficient evidence to demonstrate that a
genuine issue of material fact existed as to whether his learn-
ing disability significantly restricted the condition, manner or
duration of his learning ability as compared to the average
person in the general population. To that end, Wong tendered
proof that:

    •   He was first identified as having learning disabil-
        ities while in kindergarten and required special
        tutoring;

    •   In middle school, he was assigned to a special
        class for assisted learning;

    •   During high school, junior college, and San Fran-
        cisco State University, he spent all of his time
        outside school reading in order to keep up, and
        regularly requested extra time on assignments
        and essay exams;

    •   The University’s own Disability Resource Center
        diagnosed him as having a learning disability or
        impairment that limited his ability to process
        information;

    •   His reading comprehension scores were in the
        99th percentile when he was allowed to read
        without time limits, but that under time con-
        straints his scores dropped to the eighth grade
        level; and

    •   When Wong was accorded — at the suggestion
        of a Medical School’s faculty member — an
        additional reading period prior to his clerkships
        in Medicine and Surgery, he passed both with
        generally positive evaluations and “B” grades.
6460   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
   In sum, Wong tendered evidence of a long history of diag-
nosed learning disability that significantly restricted his abil-
ity to learn in the same manner as the average population.
This is sufficient evidence to survive summary judgment on
the question of the existence of a disability, and that should
be the end of the inquiry.

   However, the apparent problem in this case is that Wong
worked too hard and succeeded too well. As with many stu-
dents with learning disabilities, Wong developed alternative
strategies to compensate for his disability and received special
assistance throughout his elementary, secondary, and under-
graduate education. As the result of his diligence, coupled
with accommodations, Wong achieved sufficient academic
success to be admitted to medical school. Without accommo-
dation, he was able to successfully complete his first two
years. On this basis, the majority concludes, as a matter of
law, that “a student cannot successfully claim to be disabled
based on a limitation of his ability to ‘learn’ with such a
record of achievement.” Although evidence of past academic
success is certainly relevant to an ultimate factual determina-
tion of whether Wong is disabled, it plainly does not entitle
the University to judgment as a matter of law. If so, as a mat-
ter of law, no student admitted to medical school could ever
be considered to have a learning disability because the very
act of admission would definitively disprove it.

   The ADA does not draw such bright lines. Its guiding prin-
ciple is that a disability determination is an individualized
inquiry. Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S.
184, 199 (2002); Thornton v. McClatchy Newspapers, Inc.,
261 F.3d 789, 794 (9th Cir. 2001). Aside from those impair-
ments that might constitute a per se ADA disability, see
Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 566 (1999), a
determination whether a plaintiff is disabled within the mean-
ing of the ADA requires a sensitive, fact-based analysis,
which includes the nature and severity of the impairment, 29
C.F.R. § 1630.2(j)(2)(i), and the effectiveness and burdens of
       WONG v. REGENTS OF THE UNIVERSITY    OF   CALIFORNIA   6461
mitigating measures used by the plaintiff, see Sutton v. United
Air Lines, 527 U.S. 471, 488 (1999), among other consider-
ations. In an individualized disability assessment “[w]e do not
decide whether every diabetic is disabled, and we do not
decide whether every severely obese person is not disabled.”
Fraser v. Goodale, 342 F.3d 1032, 1039 (9th Cir. 2003). This
admonition is particularly apt in the examination of learning
disabilities: The diagnosis of the nature and severity of dys-
lexia, dyscalculia, aphasia, and attention deficient disorder is
far more complex and less precise than, for example, the
detection of a staphylococci infection. Disabilities covered by
the ADA, and learning disabilities in particular, defy general-
ization and uniform treatment. Thus, in our context, it is just
as inappropriate to decide that all persons of achievement are
per se not disabled as it is to decide that all persons with
learning disabilities are disabled within the meaning of the
ADA. See, e.g., Vinson v. Thomas, 288 F.3d 1145, 1153-54
(9th Cir. 2002) (finding a genuine issue of material fact where
a college student alleged that his dyslexia substantially
impaired his ability to learn). In this case the holding that aca-
demic achievement precludes a disability finding is also
belied by the subsequent events. Indeed, if our story had con-
cluded at the end of Wong’s second year in medical school,
no suit would have ensued. However, Wong’s performance in
clinical clerkships was not stellar. He failed his first clerkship
and withdrew from his second. Wong nonetheless believed
that if given the accommodation of extra time to prepare for
his clerkships, he could successfully complete them. And,
when given extra preparation time, he successfully completed
his clerkships. However, when denied extra preparation time,
he did not succeed. Thus, even if we focus our inquiry on his
academic record, the record is far from conclusive. But that
is a matter for a trier of fact.

   The majority’s approach effectively bars the entire class of
learning disabled students from receiving ADA accommoda-
tions in graduate school. This plainly contradicts the required
individualized assessment of disability. The grant of summary
6462   WONG v. REGENTS OF THE UNIVERSITY   OF   CALIFORNIA
judgment based on academic achievement as a matter of law
cannot be reconciled with the ADA, Supreme Court case law,
or Ninth Circuit precedent.

  For these reasons, I respectfully dissent.